IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-19-00005-CV

                               IN RE SUNNY DAY DEEDS


                                     Original Proceeding


                               MEMORANDUM OPINION


        Relator’s Petition for Writ of Mandamus was filed on January 7, 2019. We issued

an order on January 9, 2019 requesting a response from the real parties in interest. Relator

has filed an unopposed motion to dismiss asserting that the petition is now moot.

        Accordingly, Relator’s Unopposed Motion to Dismiss is granted, and this

proceeding is dismissed.


                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Judge John Neill1
Motion granted; petition dismissed
Opinion delivered and filed January 23, 2019
[OT06]



1
 The Honorable John Neill, Judge of the 18th District Court of Johnson County, sitting by assignment of
the Chief Justice of the Texas Supreme Court pursuant to section 74.003(h) of the Government Code. See
TEX. GOV'T CODE ANN. § 74.003(h) (West 2013).